DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 1 should be amended to – A method of [[using]] designing a through axle switching rocker arm comprising an outer arm-.
Line 15 should be amended to –configuring the through axle switching rocker arm for selective and alternate-.
Line 16 should be amended to –a first cam having [[a]] the first cam profile that implements-.
Line 18 should be amended to –a second cam having [[a]] the second cam profile that implements-. Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  
Line 1 should be amended to – A method of [[using] designing
Line 17 should be amended to –[[a]] the first cam profile-.
Line 19 should be amended to –a second cam having [[a]] the second cam profile that implements-. Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  
Line 1 should be amended to – A method of [[using]] designing a through axle switching rocker arm-.
Line 15 should be amended to –configuring the through axle switching rocker arm for selective and alternative-.
Line 16 should be amended to –a first cam having [[a]] the first cam profile that implements-.
Line 18 should be amended to –a second cam having [[a]] the second cam profile that implements-. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 9:
The claim is unclear because of the limitation “the second cam includes one of a normal intake profile and a high power intake closing profile” in lines 1-2. Claim 1 already establishes that the second cam profile is an LIVC while this claim seems to indicate that it can also be a normal intake profile. While the specification does appear to indicate that the LIVC cam can be a high power closing profile it cannot be a normal intake profile and an LIVC and the same time. For this reason the claim is unclear. For the sake of examination the office has assumed that the claim is only attempting to claim that the second cam can be a high power intake closing profile. 
Regarding claim 16:
The claim recites the limitation "the first cam" in line 14.  There is insufficient antecedent basis for this limitation in the claim. The examiner would recommend amending this limitation to –the first cam profile-.
The claim recites the limitation "the second cam" in line 14.  There is insufficient antecedent basis for this limitation in the claim. The examiner would recommend amending this limitation to –the second cam profile-.


Allowable Subject Matter

Claims 1-4, 7, 8, 10-15 and 17 allowed.
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see remarks, filed 11/20/2020, with respect to the non-final office action filed 8/20/2020 have been fully considered and are persuasive. 
Regarding the drawing objections:
The applicant’s amendments to the drawings have addressed the previous drawing objection. For this reason the objections are withdrawn.
Regarding the specification objections:
The applicant’s amendments to the drawings have addressed the previous objection. For this reason the objection is withdrawn.
Regarding the 35 USC 112 (B) claim rejections:
The applicant’s amendments to the claims have addressed these rejections and for this reason they are withdrawn.
Regarding the 35 USC 112 (D) claim rejections:
The applicant’s amend this to the claims have addressed these rejections and for this reason they are withdrawn.
Regarding the 35 USC 102 and 103 rejections:
The applicant’s amendments to the claims and arguments are persuasive and for this reason the rejections are withdrawn.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US patent application publication number 2012/0210964 to Barnes.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/W.G.H/Examiner, Art Unit 3746